Citation Nr: 1827121	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from September 16, 2013, through September 20, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision issued by a Department of Veterans Affairs Medical Center (VAMC).

In March 2003, the Veteran perfected an appeal as to a left knee service connection claim.  In February 2005, a Board hearing was held on this specific issue before a different Veterans Law Judge.  The Board remanded the claim in April 2005 and February 2006.  In an October 2006 rating decision, the RO granted service connection for degenerative joint disease of the left knee.  Because the benefit sought was granted in full, this issue is no longer on appeal before the Board.


FINDINGS OF FACT

1.  The Veteran sought treatment for alcohol withdrawal symptoms on September 16, 2013, at the emergency department of Wuesthoff Memorial Hospital.

2.  The Veteran's treatment at an unauthorized medical facility was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and the Veteran is liable for the portion of the cost of such treatment, not covered by a third party, to include private insurance.


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency medical expenses for services rendered by non-VA providers from September 16, 2013, through September 20, 2013, have been met.  38 U.S.C. § 1725 (2012); 38 C.F.R. § 17.1002 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran's treatment by a non-VA emergency treatment facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.

Payment or reimbursement under 38 U.S.C. § 1725 and 38 C.F.R. § 17.1002 for emergency services may be made only if all of the following conditions are met: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) A VA or other federal facility/provider was not feasibly available, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (e) The veteran is financially liable to the provider of emergency treatment for that treatment; (g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and (h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

With regard to 38 C.F.R. § 17.1002(f) and reimbursement for emergency treatment, VA promulgated an interim final rule effective January 9, 2018.  Prior to this change, 38 C.F.R. § 17.1002(f) required that the veteran have no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment at issue.  However, in April 2016, the United States Court of Appeals for Veterans Claims (Court) invalidated and set aside 38 C.F.R. § 17.1002(f) to the extent that the regulation acts as a bar to reimbursement in cases where a veteran has partial coverage under a health plan.  See Staab v. McDonald, 28 Vet. App. 50, 55 (2016).  Accordingly, in cases where an appellant seeking payment or reimbursement has partial coverage, such as private insurance or Medicare for the medical care at issue, VA payment or reimbursement is not precluded as a matter of law.

Furthermore, effective January 9, 2018, 38 C.F.R. § 17.1002(f) has been amended to read as follows: (f) The veteran does not have coverage under a health-plan contract that would fully extinguish the medical liability for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  See 83 Fed. Reg. 979 (Jan. 9, 2018).

Analysis

In an August 2015 brief, the Veteran's representative contends that the Veteran meets the criteria for payment or reimbursement.

The Veteran is seeking payment or reimbursement for medical expenses incurred for emergency services rendered at Wuesthoff Memorial Hospital from September 16, 2013, through September 20, 2013.  Medical records from this facility dated September 16, 2013, show that the Veteran was having alcohol withdrawal symptoms, including nausea, tremors, anxiety, agitation, and headache, so she was admitted to the hospital for acute alcohol withdrawal.  The Veteran was discharged on September 20, 2013.

First, the Veteran sought emergency services at a hospital emergency department held out as providing emergency care to the public.  The facility, now known as Rockledge Regional Medical Center has emergency care 24-hours a day, 365 days a year for the public.

Next, the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Although VA treatment records in early September 2013 reflect that the Veteran was likely to seek alcohol rehabilitation services on a non-emergent basis, by the time of admission to Wuesthoff Memorial Hospital on September 16, 2013, she was diagnosed with acute alcohol withdrawal.  She had been attempting wean herself off from alcohol, but began to experience withdrawal symptoms, including nausea tremors, anxiety, agitation, and headaches.  Thus, she was admitted to the hospital for acute alcohol withdrawal.  While there is a notation that the distress was "mild," based on this constellation of symptoms, the Board finds that the situation meets the definition of emergent treatment from a reasonable lay persons perspective.  This applies to the entire stay through September 20, 2013, because the Veteran had not stabilized until then.

Additionally, a VA or other federal facility/provider was not feasibly available, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  In this regard, the Veteran's residence at the time of the emergency treatment is located approximately 5.2 miles from Wuesthoff Memorial Hospital, whereas the nearest VA emergency department available on September 16, 2013, was the Orlando VAMC, about 40.4 miles away.  The other VAMCs in Florida are even farther away.  To the extent there is a closer VA facility, there does not appear to be one that has emergency services.

Furthermore, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 at the VA outpatient clinic in Orlando within the 24-month period preceding the furnishing of her emergency treatment; she is financially liable for such treatment; the emergency was not caused by an accident or work-related injury; and she is not eligible for reimbursement under 38 U.S.C. 1728 because she did not seek emergency treatment for any of her service-connected disabilities (bilateral knee and skin disabilities) and does not have a disability permanent in nature resulting from a service-connected disability.  Thus, these criteria for the claim are met.

As such, it appears that the only element of the claim remaining in dispute is whether 38 C.F.R. § 17.1002(f) precludes payment or reimbursement in this case.  The Board notes that the Veteran's claim was denied because she has third-party insurance coverage, to include private insurance.  However, as discussed above, the Court invalidated and set aside 38 C.F.R. § 17.1002(f) to the extent that the regulation acts as a bar to reimbursement in cases where a veteran has only partial coverage under a health plan, including for other than solely Medicare.  See Staab, 28 Vet. App. at 56.  Accordingly, in cases including the instant case, where an appellant seeking payment or reimbursement has partial coverage, such as private insurance for the medical care at issue, VA payment or reimbursement is not precluded as a matter of law.

Therefore, the Board concludes that the evidence satisfies all of the conditions set forth in 38 U.S.C. § 1725 and 38 C.F.R. § 17.1002, and accordingly, entitlement to payment or reimbursement of the Veteran's unauthorized medical expenses incurred from September 16, 2013, through September 20, 2013, is warranted, subject to the Veteran's third-party coverage for these expenses.


ORDER

Payment or reimbursement of unauthorized emergency medical expenses incurred at Wuesthoff Memorial Hospital from September 16, 2013, through September 20, 2013, is granted, subject to the Veteran's third-party coverage for these expenses.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


